 In the Matter of WESTINGHOUSE ELECTRIC CORPORATION, LAMP Di-VISION, EMPLOYERandASSOCIATION OF TECHNICAL AND PROFESSIONALEMPLOYEES, PETITIONERIn the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, LAMP Di-VISION,EMPLOYERandASSOCIATION OF ENGINEERSIN THE BLOOM-FIELD,NEW JERSEY, PLANT OF THE WESTINGHOUSE ELECTRIC CORPO-RATION,PETITIONERCases Nos. P-R-7713 and 2-RC-160, respectively.Decided November22,1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidation thereof wasordered, and a hearing held before a hearing officer of the NationalLabor Relations Board.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe National Labor Relations Act.2.Association of Technical and Professional Employees, hereincalled the Research Union, and Association of Engineers in theBloomfield, New Jersey, Plant of the Westinghouse Electric Corpo-ration, herein called the Engineers Union, both unaffiliated, andUnited Electrical, Radio & Machine Workers of America, and itsLocal 412, affiliated with the Congress of Industrial Organizationsand herein jointly called the Intervenors, are labor organizationsclaiming to represent employees of the Employer.,'*Chairman Herzog and Members Reynolds and Gray.1The Intervenors'contention that the record fails to establish that the Engineers Unionand the Research Union are labor organizations within the meaning of the Act is withoutmerit.80 N. L.R. B., No. 101.591 592DECISIONSOF NATIONALLABOR RELATIONS BOARD3.At the hearing the Intervenors moved to dismiss the petitions,alleging that their 1947 contract with the Employer, as extended toApril 1, 1949, is a bar to a determination of representatives.ThePetitioners argue that their representation claims were timely madebefore the Intervenors' 1947 contract was extended, and that in anyevent the extension of the contract was premature.The current contract between the Employer and the Intervenorswas executed on April 17, 1947, to remain in effect until April 1, 1948,and from year to year thereafter in the absence of notice of a desireto terminate given 30 days before any anniversary date. The ResearchUnion requested recognition and filed its original petition herein be-fore that contract was executed.2The Engineers Union made its cur-rent request for recognition on January 27, 1948.Such request wastimely with respect to the 1948 automatic renewal date of the contract,and was made 2 days before the Employer and the Intervenors signedan agreement waiving their right to terminate their contract beforeits 1949 anniversary date.3 In these circumstances, it is clear thatneither the contract of April 17, 1947, nor the agreement waiving theright to terminate it in 1948, precludes the Board from proceeding toa determination of representatives upon either of the petitions herein.Accordingly, the Intervenors' motion to dismiss is denied.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit ; the determination of representatives :The Research Union seeks a unit consisting of all salaried profes-sional and technical employees in the Research Department of theEmployer's Bloomfield, New Jersey, plant.5The Engineers Unionseeks a unit consisting of all professional employees with engineeringclassifications in the entire Bloomfield plant.6The Employer con-7Although the Research Union's request for recognition was not made before the March 1,1947,automatic renewal date of an earlier contract between the Employer and the Inter-venor, the new contract which was executed on April 17, 1947, has superseded this earliercontract.As this earlier contract is no longer in effect, it cannot serve as a bar.8The Engineers Union pursued its request for recognition by filing a timely petition withthe Board on February 2, 1948.Cf.Matter of General Electric X-Ray Corporation,67 N. L.R. B. 997.4It is unnecessary here to determine whether the 1947 contract between the Employerand the Intervenors was prematurely extended by their agreement to waive the right toterminate it in 1948.O This proposed unit includes the following job classifications in the Research Depart-ment: Engineer,Associate Engineer,Assistant Engineer,Junior Engineer,TechnicianSpecialist,Laboratory Technician,Laboratory Assistant,and Laboratory Attendant.6The Engineers'proposed unit includes the following job classifications,Engineer, Asso-ciate Engineer,Assistant Engineer,Junior Engineer,Product Specialist I, Product Special-ist II,Test Engineer I, Test Engineer II, Maintenance Engineer I, Maintenance EngineerII, Plant Layout Engineer I, and Plant Layout Engineer II. WESTINGHOUSE ELECTRIC CORPORATION593cedes that either unit or both units could be appropriate.7The Inter-venors, however, maintain that neither unit is appropriate, on theground that neither includes all the professional employees at theEmployer's Bloomfield plant, and that both include individuals whoare not professional employees within the meaning of the amendedAct."The Research UnitA. The professional employeesAlthough the Employer maintains a large research laboratory at itsmain plant at East Pittsburgh, Pennsylvania, the record demonstratesthat the Research Department of the Bloomfield, New Jersey, plantis an independent research organization. It is located in the Engineer-ing and Administration building, which also houses the other engineer-ing and technical employees hereinafter discussed.The work of theResearch Department is limited for the most part to problems of purescience which are not directly connected with the Employer's manu-facturing operations; there is very little interchange of personnelbetween this department and other departments of the Employer'soperations, either in Bloomfield or elsewhere.The employees in thisdepartment who are classified as Engineer, Associate Engineer andAssistant Engineer generally work by themselves on individual proj-ects.They are mainly college graduates, many of whom have pursuedfurther courses of advanced study in scientific fields.Those few whoare not college graduates have acquired comparable skill in theirspecialized fields by individual study and experience, and by takingnumerous courses of instruction in institutions of higher learning.The results accomplished by these employees cannot be standardizedin relation to any given period of time, and their work is predomi-nantly intellectual and varied in character, involving the constantexercise of discretion and judgment.We find that the employees inthe above-named job classifications in the Research Department areprofessional employees within the meaning of Section 2 (12) of theamended Act.4Although both units include the classifications of Engineer, Associate Engineer, Assist-ant Engineer, and Junior Engineer in the Research Department, the Employer believes thatcertain differences between the duties and qualifications of such employees in its ResearchDepartment and employees so classified in its other departments warrants the exclusion ofthose in the Research Department from the broader unit sought by the Engineers Union.b Pursuant to Stipulations for Certification upon Consent Election (Cases Nos. R-5705and 2-R-5097), the Intervenors became the certified bargaining representative for all theemployees here involved and certain other salaried employees in the Employer's Bloomfieldplant in 1943 and 1944.Thereafter, the Intervenors entered into a series of contracts withthe Employer covering these employees, the latest of which, as already noted,remains ineffect until April 1, 1949. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees classified as Junior Engineers in the ResearchDepartment are principally recent college graduates and, althoughthey do not possess the skills of the more experienced engineers, theyperform work related to their academic training under the profes-sional supervision of an older employee in order to achieve professionalstatus.We conclude, therefore, that the Junior Engineers, like theother personnel with engineering classifications in the ResearchDepartment of the Employer's Bloomfield plant, are professionalemployees within the meaning of the amended Act .9B. The non-professional employeesAll the parties agree that the remainder of the employees in theunit sought by the Research Union (those classified as LaboratoryAttendant, Laboratory Assistant, Laboratory Technician, and Tech-nician Specialist) are not professional employees within the meaningof the Act.-Nevertheless, the Employer, like the Research Union,would include these employees in the unit with those whom we havefound to beprofessionals.The Intervenors oppose this grouping;the Engineers Union takes no position with regard to it.The employees in question are principally technicians, who areengaged in carrying out laboratory tests and experiments in connec-tion with the work of the professional employees of the ResearchDepartment.Although much of their work is routine, it requires cer-tain technical skillsand is anintegral part of the work performed bytheirDepartment.We are convinced that the interests of theseemployees are more closely allied with those of the other personnel ofthe Research Department than with those of the employees in the over-all salariedunit currently represented by the Intervenors.We find that all Engineers, Associate Engineers, Assistant Engi-neers,Junior Engineers, Technician Specialists, Laboratory Techni-cians,Laboratory Assistants, and Laboratory Attendants employed inthe Research Department of the Employer's Bloomfield, New Jersey,plant, excluding supervisors, may constitute a unit appropriate for° All the jobclassificationsalleged tobe professionalby the ResearchUnion and theEngineersUnion, except that of Junior Engineer, are treated by the Employeras profes-sional under the Fair Labor StandardsAct of1938,which defines"professional employees"In language almost identicalto that contained in the LaborManagementRelations Act,1947.Junior Engineers are not treated as professional under the former Act because theirstarting wage is slightly belowthe $200 permonth minimum salary required to qualify asprofessional employees under Section541.3 ofthe Regulations of the Wage-Hour Adminis.trator.The Labor Management RelationsAct, 1947,and the regulations issued there-under by the Board contain no salary limitation in the definition of professional employees.10At the timeof the hearing the Research Department employed approximately 21employeeswithjob classificationswhichwe have found to be professional and approximately6 employees with non-professional job classifications. WESTINGHOUSE ELECTRIC CORPORATION595the purposes of collective bargaining within the meaning of Section9 (b) ofthe Act 11The Engineers UnitThe Engineers Union seeks to represent the entire professionalengineering complement of the Employer's Bloomfield plant.Asidefrom employees so classified in the Research Department, the re-mainder of the employees sought by the Engineers Union are, for themost part, graduates of recognized engineering colleges and universi-ties.When they are first employed, the Employer places these grad-uates in its student engineering training program, which consists of aperiod of orientation for several months in its main plant at EastPittsburgh.Thereafter, the student engineers are sent to the Em-ployer's various manufacturing plants throughout the country fora period of further instruction.Upon completion of 1 year's train-ing, they are placed upon the permanent pay roll of one of the plantsas Junior Engineers.Aside from the training period, there is nogeneral policy of interchange of personnel between the Employer'sseveral plants, nor does the record contain any evidence of an Em-ployer-wide system of job classifications.The few employees withinthe unit sought by the Engineers Union who are not graduate engineershave had some scientific or technical education and they are consideredby the Employer to possess technical skills and aptitudes comparableto that of the graduate engineers.Most of the employees whom the Engineers Union seeks to repre-sent are housed in the Engineering and Administration Building ofthe Bloomfield plant.However, aside from the research engineers,they work throughout the Bloomfield plant and many of them arecalled upon to visit the plants of suppliers and customers.They areassigned to the following departments : the Products Design and De-velopment Division, covering electronics engineering, lamp engineer-ing, chemical engineering and metallurgical engineering; the Stand-ardizing Department, which prepares production specifications; andthe experimental factory, where production techniques are perfected.Like the research engineers, these employees work either inde-pendently or in teams without regard to job classification and withlittle supervision.It is difficult to estimate the time which any given11 Section 9 (b) (1) of the amended Act precludes the Board from deciding that any unitis appropriate for the purposes of collective bargaining which contains bothprofessional-ahd non-professional employees, unless a majority of the professional employees vote forinclusion in such a unit.However,as the above-described unit is composedpredominantlyof professional employeeswithinthe meaningof Section 2 (12) of the Act, we believe thatSection 9(b) (1) does not preclude our findingthatthe group may constitute a singleappropriate unit.SeeMatter of Continental Motors Corporation,77N. L. R. B. 345.817319-49-vol. 80-39 596DECISIONS OF NATIONALLABOR RELATIONS BOARDproject will take to complete, or to measure the output of any individ-ual in relation to time spent on the project.The Intervenors take the position that few of the employees soughtby the Engineers Union or the Research Union are "professional em-ployees" under the laws of the State of New Jersey, and assert thatthere are some employees in the Bloomfield plant who are classifiedas engineers whom the Engineers Union does not seek to represent.With regard to the first contention, the record discloses that underNew Jersey laws a "professional engineer" must secure a license,analogousto that issued a lawyer or an architect, before he can prac-tice asa public engineer.The law requires no special license ofengineers who are employed by manufacturers and who do not offertheir services to the public at large, regardless of their qualificationsor the work in which they are engaged.With regard to its secondcontention, the Intervenor has adduced no evidence that the EngineersUnion seeks to exclude from its proposed unit any bona fide engineeremployed at the Bloomfield plant.12 In view of the foregoing, andupon the entire record in the case, we find that all the employees in thejob classifications which the Engineers Union seeks to represent 13are professional employees within the meaning of Section 2 (12) ofthe amended Act.We further find that such employees may con-stitute a unit appropriate for collective bargaining within the mean-ing of Section 9 (b) of the Act.As noted above, the unit sought by the Engineers Union would in-clude most of the employees who we have found may properly consti-tute a separate research unit.However, these employees could alsoproperly be part of the over-all engineering unit sought by the Engi-neers Union.The employees in the Research Department have agreater community of interest with the other employees sought by theEngineers Union than they do with the remainder of the Employer'ssalaried personnel.For the most part, both groups share commonbasis educational backgrounds and experience and, although theirassignments range from problems of pure science to questions involv-ing the practical application of manufactured products, their needs,and interests as scientific personnel are essentially the same.We find,therefore, that the employees in the proposed research unit may alsoappropriately constitute part of the proposed over-all unit of engi-neering employees in the Employer's Bloomfield plant above set forth.12The record establishes that the Employer's Order InterpretationEngineers,whom theEngineers Union would exclude from their proposed unit, are in reality clerks with highschool education only.13See footnote6, supra. WESTINGHOUSE ELECTRIC CORPORATION597We shall direct that separate elections by secret ballot be held in thefollowing voting groups :Voting group IAll employees employed in the Research Department of the Em-ployer's Bloomfield, New Jersey, plant who are classified as Engineer,Associate Engineer, Assistant Engineer, Junior Engineer, TechnicianSpecialist, Laboratory Technician, Laboratory Assistant, or Labora-tory Attendant, but excluding all supervisors.Voting group IIAll employees of the Employer's Bloomfield, New Jersey, plant whoare classified as Engineer, Associate Engineer, Assistant Engineer,Junior Engineer, Product Specialist I, Product Specialist II, TestEngineer I, Test Engineer II, Maintenance Engineer I, Main-tenance Engineer II, Plant Layout Engineer I, and Plant LayoutEngineer II, but excluding all employees in voting group I, and allsupervisors.Pending the outcome of these elections, we shall make no final unitdetermination.DIRECTION OF ELECTIONS 14As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, and sub-ject to the foregoing Decision and to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the two voting groups describedin paragraph numbered 4, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,and also excluding employees on strike who are not entitled to rein-statement, to determine :14As the Intervenors have failed to achieve compliance or to initiate steps for compliancewith the filing requirements of Section 9 (f), (g), and(h) of the Act, they will not beaccorded a place on the ballots in these elections. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Whether the employees in voting group I desire to be repre-sented, for the purposes of collective bargaining, by Association ofTechnical and Professional Employees, or by Association of Engineersin the Bloomfield, New Jersey, Plant of the Westinghouse Electric Cor-poration, or by neither;(2)Whether or not the employees in voting group II desire to berepresented, for the purposes of collective bargaining, by Associationof Engineers in the Bloomfield, New Jersey, Plant of the Westing-house Electric Corporation.